Citation Nr: 1106987	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-07 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 2007 rating decisions of the No. Little 
Rock, Arkansas, VA Regional Office (RO).

The Board notes that the Veteran failed to appear for a scheduled 
travel Board hearing at the RO in March 2009.  In July 2009, the 
Board determined that good cause for his failure to appear at the 
scheduled hearing and a failure to file a timely request for a 
new hearing date, and thus, the Veteran's request to reschedule 
the hearing was denied.  


FINDING OF FACT

There is competent evidence tending to establish PTSD 
attributable to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.



II.  Legal Criteria

Generally, service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection for PTSD requires: (1) 
medical evidence establishing a diagnosis of the disorder; (2) 
credible supporting evidence that the claimed in-service stressor 
occurred; and (3) a link established by medical evidence, between 
current symptoms and an in-service stressor.  38 C.F.R. § 
3.304(f).  The PTSD diagnosis must be made in accordance with the 
criteria of Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  38 C.F.R. § 4.125(a).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  If VA determines that a veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required- provided that such testimony 
is found to be "satisfactory," i.e., credible and "consistent 
with circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the 
veteran's lay testimony, in and of itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates his testimony or 
statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

Recent regulatory amendments changed the evidentiary standards 
regarding stressors based on a veteran's fear of hostile military 
or terrorist activity.  See Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected 
by 75 Fed. Reg. 41,092 (July 15, 2010).  These amendments are 
applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 
(stating that the amendments are applicable to appeals currently 
before the Board that have not yet been decided).  

Under the recent amendments, lay evidence may establish an 
alleged stressor where:  1) the stressor is related to the 
Veteran's fear of hostile military or terrorist activity; 2) a VA 
psychiatrist, VA psychologist, or VA-contracted psychiatrist or 
psychologist, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor; 3) the stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service; and 4) there is no clear and convincing evidence to the 
contrary.  See Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg.  39,843, 39,852.  Fear of hostile military 
or terrorist activity occurs where a veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  See Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.

III.  Analysis

The Veteran asserts that he has PTSD as a result of several 
traumatic incidents during service in Korea.  Having reviewed the 
record, the Board finds that the evidence is in equipoise.  Thus, 
a finding in favor of service connection is supportable.  

The Veteran's DD Form 214 shows his military occupation specialty 
(MOS) was field artillery, and service personnel records reflect 
service in Korea from October 1966 to September 1967.  In 
addition, principal duties were noted to include cannoneer and 
Recon Sgt, and he was assigned to Btry A 1st Bn 79th Arty.  

In addition, as reflected in a January 2008 statement, the 
Veteran conveyed that during service in Korea, around February 
1967 to March 1967, while stationed at Camp Casey/Camp Hartell, 
the enemy appeared at the unit compound and a firefight ensued, 
with everyone assuming battle positions.  He added that when it 
was over, he and a fellow service member were walking amongst the 
dead bodies when the other service member reached down to grab a 
gun from one of the bodies of the enemy, presumed to be dead, but 
not dead, at which time the individual detonated a grenade, 
blowing his own head apart and wounding the service member in the 
eye.  The Board notes that while a noncombat veteran's claimed 
stressors must be corroborated, and the in-service stressful 
event in this case has not been corroborated by the service 
department, corroboration of every detail, including the 
veteran's personal participation, is not required; rather, the 
veteran only needs to offer independent evidence of a stressful 
event that is sufficient to imply his or her personal exposure.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

In that regard, an excerpt from a unit history supplement for the 
1st Battalion 23rd Infantry Division notes a capability of 
providing early warning for the Division of any hostile acts and 
of preventing infiltration into the unit sector, with notation of 
a definite increase in incidents and hostile occurrences during 
1967 in the demilitarized zone (DMZ) in Korea.  The Board notes 
that while the 79th Field Artillery Battalion (79th FA) is not 
referenced in the unit history supplement, a mailing address of 
Army/Air Force Post Office (APO) 96224 is noted, the same APO as 
noted in the Veteran's service treatment records, dated in 
November 1966, January 1967, and December 1967.  

In addition, a March 2008 VA record notes the Veteran's history 
of in-service stressful events, to include having been involved 
in a firefight with the enemy during service.  The VA 
psychologist concluded that the identified stressor(s), as well 
as the Veteran's signs and symptoms, to include behavior changes 
and avoidance, were sufficient to justify a diagnosis of PTSD.  

A determination as to whether current disability is related to 
service requires competent evidence.  The Veteran is competent to 
report his symptoms and in-service experiences.  As a layman, 
however, his opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

In this case, the Board finds that the evidence tends to 
establish that the Veteran's claimed stressor(s) is related to 
his fear associated with exposure to hostile forces during 
service in Korea and the March 2008 VA psychologist has confirmed 
that the claimed stressor(s) is adequate to support a diagnosis 
of PTSD, and the claimed stressor(s) is consistent with the 
places, types, and circumstances of the Veteran's service and 
that the Veteran's symptoms are related to the claimed 
stressor(s).  38 U.S.C.A. § 1154(a).

To the extent that other related symptoms/diagnoses are reflected 
in the claims file, to include an August 2006 VA treatment record 
noting mixed organic brain syndrome after a fall in 1971 and a 
December 2006 record noting amnestic disorder and a cognitive 
disorder, the issue on appeal is entitlement to service 
connection for PTSD.  The degree of impairment due to PTSD is for 
the AOJ's consideration following implementation of the grant 
herein of service connection.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.




ORDER

Service connection for PTSD is granted.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


